[Cite as State v. Arszman, 2018-Ohio-4132.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                    :    APPEAL NO. C-170595
                                                       TRIAL NO. B-1205912
        Plaintiff-Appellee,                       :

  vs.                                             :      O P I N I O N.

TOBY ARSZMAN,                                     :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: October 12, 2018


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Christine Y. Jones,
Appellate Division Director, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS




CUNNINGHAM, Presiding Judge.
       {¶1}     In 2013, defendant-appellant Toby Arszman pleaded guilty to gross

sexual imposition, in violation of R.C. 2907.05(A)(1).       He was sentenced to 17

months’ incarceration and classified as a Tier II sex offender under Ohio’s version of

the Adam Walsh Act (“AWA”). On appeal, the state conceded that the trial court had

improperly classified Arszman as a Tier II sex offender. We remanded the cause for

the trial court “to classify Arszman as a Tier I sex offender.” See State v. Arszman,

1st Dist. Hamilton No. C-130133, 2014-Ohio-2727 (“Arszman I”). The trial court did

not carry out our order on remand.

       {¶2}     On August 9, 2016, after Arszman was released from prison, he filed a

“Motion to Vacate Tier I Sex Offender Classification,” arguing that because the trial

court had failed to journalize an entry classifying him as a Tier I sex offender, and he

had been released from prison, the trial court had no authority to classify him as a

sex offender.

       {¶3}     The trial court overruled Arszman’s motion, and he appealed. We

affirmed the trial court’s decision overruling Arszman’s motion, noting that there

was no order in place requiring him to register as a sex offender, and we remanded

the cause for the trial court to consider whether it had authority to carry out our

remand order in the first appeal and impose Tier I sex-offender registration

requirements on Arszman after he had been released from prison. See State v.

Arszman, 1st Dist. Hamilton No. C-160689, 2017-Ohio-7581 (“Arszman II”).

       {¶4}     On remand, on October 16, 2017, the trial court entered an order

stating, “For good cause shown, the defendant’s motion in opposition to

classification of defendant as a Tier I sex offender is denied.       The Tier II sex

offender/child victim offender classification of the defendant is hereby vacated. The


                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS



defendant is hereby classified as a Tier I sex offender/child victim offender

registrant.” Arszman has appealed.

       {¶5}   Before reaching the merits of Arszman’s appeal, we must determine

whether we have jurisdiction over it. Our jurisdiction is limited to the review of final

orders. Ohio Constitution, Article IV, Section 3(B)(2); R.C. 2505.03; see State v.

Sims, 2017-Ohio-8379, 99 N.E.3d 1056, ¶ 5 (1st Dist.); State v. McLendon, 1st Dist.

Hamilton No. C-160267, 2017-Ohio-1399, ¶ 4. If the appeal is taken from an order

that is not a final appealable order, it must be dismissed. Sims at ¶ 5; McLendon at ¶

4.

       {¶6}   The registration and verification requirements of the AWA are part of

the penalty imposed for the offense. State v. Williams, 129 Ohio St. 3d 344, 2011-

Ohio-3374, 952 N.E.2d 1108, ¶ 16; State v. Thomas, 2016-Ohio-501, 56 N.E.3d 432, ¶

7 (1st Dist.); State v. Lawson, 1st Dist. Hamilton Nos. C-120067 and C-120077, 2012-

Ohio-5281, ¶ 12; State v. Jackson, 1st Dist. Hamilton No. C-110645, 2012-Ohio-3348,

¶ 6. A sentence is a sanction or combination of sanctions imposed for an offense.

State v. Holdcroft, 137 Ohio St. 3d 526, 2013-Ohio-5014, 1 N.E.3d 382, ¶ 6. Tier

classification under the AWA is a type of sanction that may be imposed for an

offense. State v. Hildebrand, 1st Dist. Hamilton No. C-150046, 2018-Ohio-2962, ¶

6; see Williams. A sanction is imposed by the sentencing entry. Hildebrand at ¶ 8,

citing State v. Halsey, 2016-Ohio-7990, 74 N.E.3d 915, ¶ 26 (12th Dist.), and State v.

Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 29.

       {¶7}   Arszman’s tier classification is part of the sentence for his offense, and

therefore, it must be included in the entry of conviction and sentence. See State v.

Rucker, 1st Dist. Hamilton No. C-170488, 2018-Ohio-3575, ¶ 9, citing Hildebrand,

1st Dist. Hamilton No. C-150046, 2018-Ohio-2962, and Arszman II, 1st Dist.

Hamilton No. C-160698, 2017-Ohio-7581.

                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶8}    We stated in Rucker,

       “A judgment of conviction is a final order subject to appeal under R.C.

       2505.02 when it sets forth (1) the fact of the conviction, (2) the

       sentence, (3) the judge’s signature, and (4) the time stamp indicating

       entry upon the journal by the clerk. (Crim.R. 32(C), explained; State

       v. Baker, 119 Ohio St. 3d 197, 2008-Ohio-3330, 893 N.E.2d 163,

       modified.)” State v. Lester, 130 Ohio St. 3d 303, 2011-Ohio-5204, 958
N.E.2d 142, paragraph one of the syllabus. All of these requirements

       must be contained in a single document. Sims, 2017-Ohio-8379, 99
N.E.3d 1056, at ¶ 6, citing Baker at ¶ 17, and State v. Daniels, 1st Dist.

       Hamilton No. C-140242, 2014-Ohio-5160, ¶ 7.

Rucker at ¶ 10.

       {¶9}   In Rucker, Rucker had been convicted of unlawful sexual conduct with

a minor and sentenced to five years in prison. We affirmed his conviction on appeal,

but noted that the trial court had incorrectly classified him as a Tier III sex offender.

We remanded the cause for the trial court to correct its judgment entry to reflect that

Rucker was a Tier II sex offender. The trial court did not carry out our order on

remand. After Rucker was released from prison, he filed a motion to “dismiss” his

classification, arguing that the trial court was without authority to classify him as a

Tier II sex offender after he had been released from prison. The trial court overruled

Rucker’s motion, determining that it was bound by our order of remand to classify

Rucker as a Tier II sex offender. In its entry overruling Rucker’s motion, the court

stated that “Rucker’s classification will be modified under a separate entry to Tier II.”

The court did not journalize a separate entry. Rucker appealed.

       {¶10} On appeal, we noted that there was no order in place requiring Rucker
to register as a sex offender, and we remanded the cause for the trial court to

consider whether it had authority to carry out our remand order in the first appeal

                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



and impose Tier II registration requirements on Rucker after he had been released

from prison. After a hearing on remand, the trial court entered an order stating, “On

remand from the First District Court of Appeals in the case No. C-110082, the court

vacates the defendant’s Tier III designation from the court’s sentencing entry dated

January 31, 2011. The defendant is a Tier II offender.” Rucker again appealed. We

dismissed Rucker’s appeal for lack of a final appealable order, holding that the

proper tier classification must be included in the judgment of conviction and that the

court’s order purporting to classify Rucker as a Tier II offender was not final and

appealable because it did not meet the requirement that the judgment of conviction

must be a single document that includes the fact of conviction, the sentence, the

judge’s signature, and the time stamp. Rucker, 1st Dist. Hamilton No. C-170488,

2018-Ohio-3575, at ¶ 9-11.

       {¶11} Arszman is in the same position as Rucker. The trial court’s order
purporting to classify Arszman as a Tier I offender is not final and appealable,

because it does not meet the requirement that the judgment of conviction must be a

single document that includes the fact of conviction, the sentence, the judge’s

signature, and the time stamp. Therefore, the appeal is dismissed.

                                                                     Appeal dismissed.

DETERS, J., concurs.
MILLER, J., dissents.


Please note:
       The court has recorded its own entry this date.




                                               5